OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 January 2021 has been entered.

Response to Amendment
The Amendment filed 28 January 2021 has been entered. Claims 1, 4-7, and 13 are pending and have been examined on the merits. Applicant’s amendments to the claims, in conjunction with the full consideration of Applicant’s Arguments (see Remarks filed 29 January 2021), have overcome each and every objection and rejection previously set forth in the Final Office Action filed 29 September 2020 (hereinafter “Final Office Action”). The objection to claim 1 and the rejection of claims 1, 4-7, and 13 under 35 U.S.C. 103 as being unpatentable over Dhiman in view of Grigsby and Sekiguchi, as evidenced by 3M, have been withdrawn. 
It is noted that an Examiner’s Amendment to the record and Reasons for Allowance are set forth below. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Attorney of Record Abraham J. Rosner on 19 March 2021.

Please replace claims 1, 5-7, and 13 with the corresponding claims set forth below.

A resin structure comprising a resin formed body and a liquid layer formed on a surface of said resin formed body, said liquid layer having protruded portions that are locally protruded on the surface thereof, wherein
the liquid forming the liquid layer has a boiling point of not lower than 200°C,
the surface of the liquid layer has the protruded portions that are locally protruded as well as flat surfaces present among the protruded portions,
the protruded portions that are locally protruded on the surface of the liquid layer are portions which reflect protrusions formed on the surface of the resin formed body on which the liquid layer is formed,
said protruded portions have a height (Δh) of not less than 0.7 µm and are distributed at a density of 20 to 100 protruded portions/mm2,
said protruded portions are present on the surface of said liquid layer maintaining a gap of 107.0 to 300 µm on the average, wherein the gap is an average spacing between protruded portions,
the resin formed body is a container, and the surface of the resin formed body on which the liquid layer is formed is a resin layer forming the inner surface of the container, said liquid being dispersed in said resin layer,
said container contains a viscous content,
said liquid forming the liquid layer is a lubricating liquid for improving a sliding property to said viscous content, and
said viscous content partly but not entirely contacts the liquid layer at said protruded portions.


The resin structure according to claim 1, wherein the resin layer includes fine particles having an average particle diameter of not more than 40 µm dispersed therein.


The resin structure according to claim 5, wherein said fine particles are one or more particles selected from the group consisting of silica, polyethylene, polymethyl methacrylate, and silicone particles.

The resin structure according to claim 5, wherein said fine particles are dispersed in an amount of 0.1 to 30 parts by weight per 100 parts by weight of the resin which forms the resin layer.


The resin structure according to claim 1, wherein the protruded portions are distributed at a density of 20 to 87.3 protruded portions/mm2.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1, 4-7, and 13 are allowed over the prior art. 
The closest applied prior art of record is US 2013/0032316 to Dhiman et al. (hereinafter “Dhiman”). Dhiman discloses a liquid-impregnated surface which includes a matrix of solid protrusions formed on the surface of a polymeric article, and an impregnating liquid which fills the space between the protrusions and may coat the protrusions with a layer thickness of 5 nm over the top of the features [Figure 16; 0012, 0013]. The protrusions have heights no greater than 100 µm, and can be in the form of spherical particles or other geometries [0015]. The impregnating liquid may be an oil that has a surface tension of about 15 to 40 mN/m and a viscosity of from about 10 to 1,000 cSt, including species which have boiling points over 200°C [0016, 0054, 0055]. 
Dhiman discloses that the protrusion-to-protrusion spacing is from 1 to 100 µm [0014], of which is outside of the claimed range of 107.0 to 300 µm. Additionally, Dhiman does not reasonably disclose, teach, or suggest a distribution density of the protrusions per unit area. Furthermore, as set forth above, based on the figures and full 
Additionally, given all of the aforesaid features of the claimed invention that Dhiman does not teach or suggest, one of ordinary skill in the art cannot reasonably expect that the impregnating liquid and protrusion configuration disclosed by Dhiman would have inherently formed a liquid (impregnated) surface exhibiting locally protruded portions as well as flat portions among the locally protruded portions, where said locally protruded portions are those which reflect (i.e., mimic or follow the contour of) the protrusions formed on the surface of the article. 
It is noted that the specification as filed 12 January 2016 (hereinafter “the specification”) indicates that the distribution density, along with the average gap spacing between protruded portions and the height of the locally protruded portions (Δh) are 
Upon conducting a thorough and exhaustive search of the prior art, several references were discovered that constitute pertinent prior art, of which are discussed hereinafter with respect to the reasons for allowance of the claimed invention.
US 2014/0314975 to Smith et al. (hereinafter “Smith”) discloses a liquid-impregnated surface akin to Dhiman, formed on the interior surface of a container, such as a tube or bottle. The liquid-impregnated surface includes a matrix of solid protrusions formed on a polymeric or other substrate, spaced apart to define interstitial regions or “pockets” which contain the impregnating liquid. The impregnating liquid (in the interstitial regions) can be replenished from a reservoir of the liquid located within the wall structure of the container [0036, 0039, 0041, 0045, 0047, 0081]. The impregnating liquid is typically an oil [0061] having a viscosity of less than 1,000 cP [0057]. 
Smith discloses that the height of the protrusions can be about 10 µm up to 1 mm [0048], and that the spacing between the protrusions can be about 1 mm, including about 300 µm, about 200 µm, and about 100 µm [0054], where the aforesaid protrusion height and spacing ranges, respectively, are disclosed amongst other ranges/subranges in respective Markush groups.
However, Smith does not reasonably disclose, teach, or suggest a distribution density of the protrusions per unit area. Additionally, similar to Dhiman, Smith teaches that the impregnating liquid either fills the interstitial regions between the protrusions 
Additionally, given all of the aforesaid features of the claimed invention that Smith does not teach or suggest, along with the disclosure not providing any type of teaching or suggestion that would have motivated one of ordinary skill in the art to have selected the particular protrusion spacing from the disclosed ranges/subranges, one of ordinary skill in the art cannot reasonably expect that the impregnating liquid and protrusion configuration disclosed by Smith would have inherently formed a liquid (impregnated) surface exhibiting locally protruded portions as well as flat portions among the locally protruded portions, where said locally protruded portions are those which reflect (i.e., mimic or follow the contour of) the protrusions formed on the surface of the article. 
US 2003/0096083 to Morgan et al. (hereinafter “Morgan”) discloses a container for receiving liquid(s) which exhibit viscous behavior or are thixotropic. The inner wall of the container, formed from metal, glass, or plastics, includes an extremely hydrophobic, self-cleansing surface [Abstract]. The surface includes eminences consisting of elevations and indentations, i.e., a roughened surface, where the eminences may have a height under 5 µm and a spacing between eminences measured from peak to peak of under 5 µm  [Abstract; 0022, 0066]. The eminences have a contour-following coating applied thereon having a thickness of from 0.1 to 400 nm [0031, 0035, 0036]. The contour-following coating is formed via plasma polymerization, siliconization, teflonization, or other methods [0032, 0036-0040]. Therefore, Morgan teaches a spacing between eminences that is outside of the claimed range; does not teach a distribution density of the eminences; does not disclose, teach, or suggest that the contour-following coating is formed from a liquid, let alone a liquid having a specific boiling point; and thus does not reasonably disclose, teach, or suggest the claimed liquid layer having locally protruded (liquid) portions and flat (liquid) surfaces present among the protruded portions. Even if one of ordinary skill in the art were to consider a modification to the container of Morgan in order to form the contour-following coating from a (impregnating) liquid with a particular surface energy/tension, because Morgan is silent regarding a distribution density of the eminences, and further, teaches away from the claimed average spacing which the specification indicates is critical in forming the locally protruded and flat surfaces of the liquid layer which results in non-wetting of the surface with the contacting fluid (i.e., viscous content), one of ordinary skill in the art 
In view of the foregoing, the prior art does not disclose or reasonably teach or suggest the claimed invention. For the reasons set forth herein, the Examiner has determined that the invention as defined by claims 1, 4-7, and 13 is in proper condition for allowance. 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-



/MCR/Examiner, Art Unit 1782       

/LEE E SANDERSON/Primary Examiner, Art Unit 1782